TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 26, 2016



                                      NO. 03-15-00804-CR


                        Kenneth Wilkie aka James Hartley, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s order denying habeas corpus relief. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the order.

Therefore, the Court affirms the trial court’s order denying habeas corpus relief.        Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.